DETAILED ACTION
	This Notice is in response to the claims filed on March 16, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the prior art references, alone or in combination, do not show a semiconductor package, comprising; a package substrate; a first semiconductor chip on the package substrate and including a first region and a second region; a heat radiation spacer on the first semiconductor chip, the heat radiation spacer comprising a base including a first segment on the first region and a second segment on the second region, and a protrusion on the second segment; a second semiconductor chip on the first segment; a third semiconductor chip supported by the second semiconductor chip and the protrusion; and a molding layer covering the first to third semiconductor chips and the heat radiation spacer.
In re claim 8, the prior art references, alone or in combination, do not show a package substrate; a first semiconductor chip on the package substrate and including a first region and a second region; a pair of second semiconductor chips spaced apart from each other on the first region; a heat radiation spacer on the second region; a pair of third semiconductor chips on the pair of second semiconductor chips; and a molding layer covering the first to third semiconductor chips and the heat radiation spacer, wherein each of the third semiconductor chips includes: a first segment on a corresponding one of the second semiconductor chips; and a second segment on the heat radiation spacer. 
The closest prior art references include Chen (US Pub. 2008/0099892 A1), Lin (US Pub. 2018/0190622 A1), Katti (US Pub. 2016/0329271 A1), Jang (US Pub. 2016/0118366 A1), Kim (US Pub. 2015/0279787 A1), and Lee (US Pub. 2006/0006517 A1). The references disclose various elements of the claims including a first semiconductor chip on a package substrate, second and third chips and heat radiation elements or spacers. However, the references do not specifically disclose the heat radiation spacer comprising a base including a first segment on the first region and a second segment on the second region, and a protrusion on the second segment, a second semiconductor chip on the first segment and a third semiconductor chip supported by the second semiconductor chip and the protrusion (as recited in claim 1). Also, the references do not specifically disclose a pair of second semiconductor chips spaced apart from each other on the first region; a heat radiation spacer on the second region; a pair of third semiconductor chips on the pair of second semiconductor chips, wherein each of the third semiconductor chips includes: a first segment on a corresponding one of the second semiconductor chips; and a second segment on the heat radiation spacer (as recited in claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815